
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1440
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Weiner submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and supporting Israel’s right
		  to defend itself.
	
	
		Whereas, since 1948, both the United States and the
			 international community have recognized Israel’s right to exist and to defend
			 itself;
		Whereas, since 2001, over 10,000 rockets have been fired
			 into Israel from Gaza;
		Whereas, since the beginning of 2010, over 100,000 tons of
			 aid has been administered to the people living in Gaza by Israel;
		Whereas Israel’s blockade is acknowledged by the United
			 States as necessary and legal given Hamas’ control of Gaza and open desire to
			 destroy Israel;
		Whereas Israel is surrounded on all sides by Syria,
			 Lebanon, Iran and other countries either led by or associated with known
			 terrorist organizations;
		Whereas the Israeli Government warned the Turkish
			 Government on May 17, 2010, 14 days before the flotilla incident, to send the
			 ships to Ashdod and that Israel would deliver the humanitarian aid;
		Whereas among the passengers on the Mavi Marmara, were
			 five people, Fatima Mahmadi, Ken O’Keefe, Hassan Iynasi, Hussein Urosh, and
			 Ahmad Umimon, with known links to terrorist organizations such as Hamas and
			 Al-Qaeda;
		Whereas among the materials on board the Mavi Marmara were
			 100 metal rods, 200 knives, 150 Turkish-produced military self-defense vests,
			 50 wooden clubs, a telescopic sight for a gun, and Turkish propaganda;
		Whereas Free Gaza and the IIH have know terrorist ties as
			 reported by the Central Intelligence Agency and the Department of the
			 Treasury;
		Whereas the flotilla’s organizers announced weeks in
			 advance that they would resist Israeli forces trying to peacefully enforce the
			 Gaza blockade; and
		Whereas the Israeli Defense Forces found caches of weapons
			 on the flotilla boats, weapons eventually wielded by individuals who announced
			 their desire to be martyred and shouting death to Israel: Now,
			 therefore, be it
		
	
		that the House of Representatives—
			(1)stands behind
			 Israel for its general right to defend itself and specifically for its actions
			 on May 31, 2010, stopping a flotilla attempting to break the blockade of Gaza;
			 and
			(2)affirms that the
			 blame for the death of nine members of the flotilla lies only with the Free
			 Gaza movement; and that all other attempts to break Israel’s blockade of Gaza
			 shall be considered illegal and a threat to international peace by the United
			 States.
			
